Exhibit 10.4

TEAM MEMBER OTHER STOCK UNIT AWARD GRANT NOTICE AND AWARD AGREEMENT

Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect our guests and Pinnacle
Entertainment, Inc. (the “Company” or “Pinnacle”). I am pleased to inform you
that, in recognition of the role you play in our collective success, you have
been granted a restricted stock unit award (or “Other Stock Unit Award”). This
award is subject to the terms and conditions of the following Other Stock Unit
Award Agreement, which is in all events the governing document for your award.
The details of this award are indicated below.

 

Grantee:  

 

   Date of Grant:  

 

   Covered Shares of Common Stock:  

 

   Vesting Commencement Date:  

 

  

Restricted stock units can be a great opportunity for individual wealth
creation. As our Company becomes more valuable through management running the
business better and through growth opportunities, the value or price of a share
of the Company’s common stock should increase. Through your efforts and the
efforts of your colleagues, you have the ability to help increase the value of
our Company for all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer

 

1



--------------------------------------------------------------------------------

THIS OTHER STOCK UNIT AWARD AGREEMENT (together with the above grant notice (the
“Grant Notice”), the “Agreement”) is made and entered into as of the date set
forth on the Grant Notice by and between the Company, and the individual (the
“Grantee”) set forth on the Grant Notice.

The Compensation Committee (the “Committee”) has determined that it is to the
advantage and best interest of the Company to grant to the Grantee this Award of
Other Stock Units (the “Award”) covering the number of shares of the Common
Stock of the Company (the “Shares”) set forth on the Grant Notice.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1. Acceptance of Agreement. Grantee has reviewed this Agreement, and all
provisions of the Agreement. By electronically accepting this Award according to
the instructions provided by the Company’s designated broker, Grantee agrees
that this electronic contract contains Grantee’s electronic signature, which
Grantee has executed with the intent to sign this Agreement, and that this Award
is granted under and governed by the terms and conditions of this Agreement.
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee on questions relating to this Agreement.

 

2. Adjustments Upon Changes in Capitalization, Etc.

2.1. Changes in Capitalization. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to this
Award as the Board of Directors (or the Committee), in its sole discretion,
deems equitable or appropriate, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under this Award and
in the number, class and kind and subject to this Award (including, if the Board
of Directors (or the Committee) deems appropriate, the substitution of similar
restricted stock units of, or other awards denominated in the shares of, another
company) as the Board of Directors (or the Committee) may determine to be
appropriate in its sole discretion; provided, however, that the number of Shares
subject to this Award shall always be a whole number.

2.2. Corporate Transaction. Upon the happening of a “Change of Control” of the
Company (within the meaning of the Employment Agreement), the Company may, in
its sole discretion, do one or more of the following: (i) accelerate the vesting
of this Award; (iii) arrange to have the surviving or successor entity or any
parent entity thereof assume this Award or grant a replacement award of
restricted stock units in either case with appropriate adjustments in the number
and kind of securities issuable upon adjustments so that this Award or its
replacement represents the right to receive the shares of stock, securities or
other property (including cash) as may be issuable or payable as a result of
such transaction with respect to or in exchange for the number of Shares
purchasable and receivable upon vesting of this Award had such vesting occurred
in full prior to such transaction; or (iv) (A) to the extent this Award is
vested (including, if applicable, any acceleration of vesting as contemplated in
clause (ii) above), cancel this Award upon payment to Grantee of an amount that
is the equivalent of the excess of the fair market value of the Shares (at the
effective time of the change in control), such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Board of
Directors (or the Committee), in its discretion, shall determine and (B) to the
extent this Award is not vested, either cancel this Award upon a payment to
Grantee in the manner set forth in clause (iv)(A) of this sentence, or arrange
for the assumption of this Award in the manner set forth in clause (iii) of this
sentence, in the sole discretion of the Company.

3. Vesting. The Other Stock Unit Award shall vest in four equal annual
installments on first, second, third and fourth anniversaries of the Vesting
Commencement Date (each a “Vesting Date”); provided, however, that if the
employment of the Grantee is terminated for Cause before the transfer of the
Shares to the Grantee as provided in Section 4, the Other Stock Units shall
never vest, but shall be forfeited in full. The Grantee’s Continuous Status as
an Employee, Director or Consultant on each Vesting Date shall be the sole
consideration for the Other Stock Unit Awards.

 

- 2 -



--------------------------------------------------------------------------------

4. Settlement and Transfer of Shares. This Award shall be settled by the Company
by the issuance of Shares on the Vesting Dates (each a “Settlement Date”), and
delivery of such Shares on the following business day; provided, however, that
if the Grantee’s Continuous Status as an Employee, Director or Consultant
terminates for any reason prior to the Settlement Date so as to constitute a
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h), the Award shall be settled on the 90th day following such
separation from service. Any issuance of Shares shall be made only in whole
Shares, and any fractional shares shall be distributed in an equivalent cash
amount. Such distributed Shares shall be registered in the name of the Grantee
(or if applicable, the Beneficiaries of the Grantee) and distributed to the
Grantee (or if applicable, the Beneficiaries of the Grantee) on the distribution
date(s) described above.

5. General.

5.1. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

5.2. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.

5.3. No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any of its
subsidiaries.

5.4. Application to Other Stock. In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to, or in
exchange for shares of Common Stock as a stock dividend, stock split,
reclassification or recapitalization in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Shares on or with
respect to which such other capital stock was distributed.

5.5. No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

5.6. Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

5.7. No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

5.8. Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

5.9. Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

5.10. Arbitration.

5.10.1. General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 5.10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

5.10.2. Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock incentives and buy-sell agreements) provided by the office
of the American Arbitration Association having jurisdiction over Las Vegas,
Nevada. If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

5.10.3. Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

5.10.4. Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

5.10.5. Award Final and Binding. The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties. If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

5.11. Section 409A. This Grant of Other Stock Unit Awards shall be interpreted
in compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (“Section 409A”).

 

- 4 -



--------------------------------------------------------------------------------

In the event that any compensation with respect to the Grantee’s separation from
service is “deferred compensation” within the meaning of Section 409A, the stock
of the Company or any affiliate is publicly traded on an established securities
market or otherwise, and the Grantee is determined to be a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code, transfer of the Shares
covered by vested Other Stock Unit Awards shall be delayed as required by
Section 409A. Such delay shall last six months from the date of the Grantee’s
separation from service, except in the event of Executive’s death. For all
purposes of the Award, references herein to “termination” of Continuous Status
as an Employee, Director or Consultant or other terms of similar import shall in
each case mean and require a “separation from service” within the meaning of
Section 409A. Grantee shall have no right directly or indirectly to designate
the taxable year of payment. Until the transfer of Shares under Section 4
hereof, the Other Stock Unit Awards shall represent only an unsecured and
unfunded promise to deliver the Shares in the future, and the rights of the
Grantee against the Company shall be only those of an unsecured creditor.

5.12. Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to deliver shares of Common Stock upon the settlement of this Award
will be conditioned upon compliance with all such withholding tax requirements.
Without limiting the generality of the foregoing, upon the settlement of this
Award, the Company will have the right to withhold taxes from any other
compensation or other amounts which it may owe to the Grantee, or to require the
Grantee to pay to the Company the amount of any taxes which the Company may be
required to withhold with respect to the shares issued on such exercise. Without
limiting the generality of the foregoing, the Committee in its discretion may
authorize the Grantee to satisfy all or part of any withholding tax liability by
(a) having the Company withhold from the shares of Common Stock which would
otherwise be issued on the settlement of an Award that number of shares having a
Fair Market Value, as of the date the withholding tax liability arises, equal to
or less than the amount of the Company’s withholding tax liability, or (b) by
delivering to the Company previously-owned and unencumbered shares of the Common
Stock having a Fair Market Value, as of the date the withholding tax liability
arises, equal to or less than the amount of the Company’s withholding tax
liability.

5.13. Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

5.14. Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

5.15. Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award, the prospectus related to the Award, the Company’s annual reports
or proxy statements by electronic means or to request Grantee’s consent to
participate by electronic means. Grantee hereby consents to receive such
documents delivered electronically or to retrieve such documents furnished
electronically, as applicable, and agrees to participate through any online or
electronic system established and maintained by the Company or another third
party designated by the Company.

5.16. Data Privacy. Grantee agrees that all of Grantee’s information that is
described or referenced in this Agreement may be used by the Company, its
affiliates and the designated broker and its affiliates to administer this
Award.

5.17. Acknowledgments of Grantee. Grantee has reviewed this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, fully understands all provisions of the Agreement and,
by accepting the Notice of Grant, acknowledges and agrees to all of the
provisions of this Agreement.

5.18. Complete Agreement. The Grant Notice and this Agreement constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.

 

- 5 -



--------------------------------------------------------------------------------

5.19. Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 6 -